Exhibit 32.1Section 1350 Certification by Chief Executive Officer CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Texas Rare Earth Resources Corp. (the “Company”) on Form 10-Q/A #2 for the quarter ending November30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, K. Marc LeVier, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ K. Marc LeVier K. Marc LeVier, Chief Executive Officer June 23, 2011
